DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows: 

Claim 1 fails to recite any limitations which enable one to properly determine how the rollers structurally engage each of the shaft and the clutch housing in each of the locked and unlocked positions.  Furthermore, it is unclear as to what structural features define the clutch housing such to provide for such “wedged” and “not wedged” conditions of the rollers; and unclear as to how such structural features structurally engage the rollers.
Claim 1 (lines 8-12) recites “the cage being monolithic and rotatable relative to the clutch housing between an unlocking position and a locking position… wherein the releasable roller clutch permits rotation of the shaft relative to the clutch housing in both directions when the cage is in the unlocking positon”.
Claim 1 fails to recite any limitations which enable one to properly determine how the cage structurally engages the rollers, and how the rollers structurally engage each of the shaft and the clutch in housing in each of the unlocking and locking positions.   Furthermore, it is unclear as to what structural features define the cage such that the rollers extend through the cage and contact the shaft and clutch housing, and such that rotation of the cage provides for the “wedged” and “not wedged” conditions of the rollers; and unclear as to how such structural features structurally engage the rollers.

Claim 2 recites “an actuator positonable to urge the cage from the locking positon to the unlocking positon or from the unlocking position to the locking position”.
Claim 2 fails to recite any limitations which enable one to properly determine what structural features define the actuator such to enable manipulation of the cage between the locking and unlocking positons.  Furthermore, it is unclear as to how such structural features structurally engage the cage. 
Claim 4 (lines 4-6) recites “the rollers permitting rotation of the shaft relative to the clutch housing when the rollers are in an unlocked position, and the rollers preventing rotation of the shaft relative to the clutch housing when the rollers are in a locked position”.
Claim 4 fails to recite any limitations which enable one to properly determine how the rollers structurally engage each of the shaft and the clutch housing in each of the locked and unlocked positions.  Furthermore, it is unclear as to what structural features define the clutch housing such to provide for such “locked” and “unlocked” conditions of the rollers; and unclear as to how such structural features structurally engage the rollers.
Claim 4 (lines 7-10) recites “the cage being monolithic and rotatable relative to the clutch housing between an unlocking position and a locking position, wherein the releasable roller clutch permits rotation of the shaft relative to the clutch housing in both directions when the cage is in the unlocking positon”.

Moreover, it is unclear as to what elements provide for the actuation of the cage between such unlocking and locking positions.  
Claim 4 (lines 10-16) recites “a torque element coupled to the shaft to inhibit rotation of the shaft… wherein the torque element comprises either a torque washer or a clip”.
It is unclear as to what structural element rotation of the shaft is inhibited relative to; and unclear as to how the torque washer or clip structurally engages such structural element in order to inhibit relative rotation therebetween.  Claims 5 and 17-21 depend from claim 4 and are likewise rejected as being indefinite.
Claim 6 (lines 5-7) recites “the rollers permitting rotation of the shaft relative to the clutch housing when the rollers are in an unlocked position, and the rollers preventing rotation of the shaft relative to the clutch housing when the rollers are in a locked position”.
Claim 6 fails to recite any limitations which enable one to properly determine how the rollers structurally engage each of the shaft and the clutch housing in each of the locked and unlocked positions.  Furthermore, it is unclear as to what structural features 
Claim 6 (lines 8-11) recites “the cage being monolithic and rotatable relative to the clutch housing between an unlocking position and a locking position, wherein the releasable roller clutch permits rotation of the shaft relative to the clutch housing in both directions when the cage is in the unlocking positon”.
Claim 6 fails to recite any limitations which enable one to properly determine how the cage structurally engages the rollers, and how the rollers structurally engage each of the shaft and the clutch in housing in each of the unlocking and locking positions.   Furthermore, it is unclear as to what structural features define the cage such that the rollers extend through the cage and contact the shaft and clutch housing, and such that rotation of the cage provides for the “locked” and “unlocked” conditions of the rollers; and unclear as to how such structural features structurally engage the rollers.
Claim 6 (lines 11-14) recites “a torque element coupled to the shaft to inhibit rotation of the shaft relative to the mounting element… wherein the torque element comprises either a torque washer or a clip”.
  It is unclear as to how the torque washer or clip structurally engages the mounting element in order to inhibit relative rotation between the shaft and the mounting element.  Furthermore, it is unclear as to which of the locking or unlocking positions the cage is in, and which of the locked or unlocked positions the rollers are in, when such rotation is inhibited.

Claim 6 fails to recite any limitations which enable one to properly determine what structural features define the actuator such to enable manipulation of the cage between the locking and unlocking positons.  Furthermore, it is unclear as to how such structural features structurally engage the cage.  Claims 7 and 16 depend from claim 6 and are likewise rejected as being indefinite.
Claim 8 recites “a first torque element coupled to the shaft and positioned to inhibit rotation of the shaft, the first torque element providing friction torque, wherein the first torque element comprises either a torque washer or a clip”.
It is unclear as to what structural element rotation of the shaft is inhibited relative to; and unclear as to how the torque washer or clip structurally engages such structural element in order to inhibit relative rotation therebetween.  Furthermore, it is unclear as to which of the locking or unlocking positions the cage is in, and which of the locked or unlocked positions the rollers are in, when such rotation is inhibited.
Claim 11 recites “a second torque element coupled to the shaft to inhibit rotation of the shaft, wherein the second torque element comprises either a torque washer or a clip”.
It is unclear as to what structural element rotation of the shaft is inhibited relative to; and unclear as to how the torque washer or clip structurally engages such structural element in order to inhibit relative rotation therebetween.

It is unclear as to what structural element rotation of the shaft is inhibited relative to; and unclear as to how the torque washer or clip structurally engages such structural element in order to inhibit relative rotation therebetween.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massey (US 3,476,226).
As to claim 1, Massey discloses a releasable roller clutch comprising: 
a shaft 16; 
a clutch housing 18,21 positioned around the shaft, the shaft and the clutch housing together defining a space therebetween; 
rollers 20 positioned in the space defined between the shaft and the clutch housing, the rollers permitting rotation of the shaft relative to the clutch housing when the rollers are in an unlocked position in which the rollers are not wedged, and the rollers preventing rotation of the shaft relative to the clutch housing when the rollers are in a locked position in which the rollers are wedged; and 
22 extending into the space defined between the shaft and the clutch housing, the cage being monolithic and rotatable relative to the clutch housing between an unlocking position and a locking position, the cage having a contact edge positionable to prevent the rollers from moving from the unlocked position to the locked position when the cage is in an unlocking position; 
wherein the releasable roller clutch permits rotation of the shaft relative to the clutch housing in both directions when the cage is in the unlocking position (Figures 1-5; C5 L66-C6 L17).
As to claim 2, Massey discloses a releasable roller clutch comprising an actuator 38 positionable to urge the cage 22 from the locking position to the unlocking position or from the unlocking position to the locking position (Figures 1-5; C5 L66-C6 L17).
As to claim 3, Massey discloses a releasable roller clutch, the actuator 38 being biased to urge the cage 22 toward the locking position (Figures 1-5; C5 L66-C6 L17).
As to claim 14, Massey discloses a releasable roller clutch comprising an actuator 38 coupled to move the cage 22 from the locking position to the unlocking position (Figures 1-5; C5 L66-C6 L17).
As to claim 15, Massey discloses a releasable roller clutch wherein the actuator 38 includes a push rod and is configured to actuate upon a force being exerted on the push rod in a direction toward or away from the shaft 16 (Figures 1-5; C5 L66-C6 L17).

Allowable Subject Matter
Claims 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-7 and 16-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance:
As to claims 4, 6 and 8 as best understood, Massey discloses the claimed releasable roller clutch with the exception of comprising a torque element comprising a torque washer or clip providing friction torque, coupled to the shaft and positioned within the mounting element to inhibit rotation of the shaft when the cage of the releasable roller clutch is in the locking position and when the rollers are in the locked position, thus providing overload protection allowing rotation of the shaft when a load on the clutch housing exceeds a predetermined torque.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the roller clutch disclosed by Massey to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

03/09/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619